UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-5278



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDDIE LEE CALDWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:06-cr-00030-jct)


Submitted:   August 24, 2007             Decided:   September 4, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry N. Grimes, Melvin E. Williams, TERRY N. GRIMES, ESQ., P.C.,
Roanoke, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Jean B. Hudson, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Freddie     Lee    Caldwell        pled    guilty       to:     Count    1,

transportation of child pornography by means of a computer in

violation of 18 U.S.C.A. § 2252A(a)(1) (West Supp. 2007); Count 2,

distribution   of    child   pornography       by    means   of    a     computer    in

violation of 18 U.S.C.A. § 2252A(a)(2)(B) (West Supp. 2007); Count

4, possession of three or more images of child pornography in

violation of 18 U.S.C.A. § 2252A(a)(5)(B) (West Supp. 2007); Count

5, use of interactive computer service to receive obscene material

in violation of 18 U.S.C. § 1462 (2000).                    He was sentenced to

eighty-four months of imprisonment.

           On appeal, Caldwell raises the following issues, whether:

(1) the Government failed to provide discovery; (2) the district

court erred by denying Caldwell’s motion to withdraw his guilty

plea; (3) the district court erred at sentencing by relying on

evidence   withheld    by    the     Government;      (4)    his       sentence     was

reasonable;    and    (5)    the     Government      committed         prosecutorial

misconduct at sentencing.          For the reasons that follow, we affirm.

           First, we find that the district court did not abuse its

discretion by delaying Caldwell’s sentencing hearing so that his

counsel could be sure he received the disputed discovery items.

See Fed. R. Crim. P. 16(a); United States v. Muse, 83 F.3d 672, 675

(4th Cir. 1996) (stating review standard).             To the extent Caldwell

alleges Brady v. Maryland, 373 U.S. 83 (1973) violations, we find


                                      - 2 -
no reversible error.      United States v. Ruiz, 536 U.S. 622, 633

(2002).

          Second, we find no abuse of discretion in the district

court’s decision to deny Caldwell’s motion to withdraw his plea.

Fed. R. Crim. P. 11(h); United States v. Ubakanma, 215 F.3d 421,

424 (4th Cir. 2000).    Third, there is insufficient record evidence

to support Caldwell’s claim that the Government withheld evidence

used against him at sentencing.

          Next, Caldwell alleges that his eight-four-month sentence

is   unreasonable.             Caldwell      was     sentenced       within    a

properly-calculated     Sentencing     Guidelines      range   and    thus    his

sentence presumptively is reasonable.              United States v. Johnson,

445 F.3d 339, 341-44 (4th Cir. 2006); see Rita v. United States,

127 S. Ct. 2456, 2462-67 (2007) (holding that an appellate court

may apply a presumption of reasonableness to a district court’s

sentence that reflects a proper application of the Sentencing

Guidelines).     “[A] defendant can only rebut the presumption [of

reasonableness] by demonstrating that the sentence is unreasonable

when measured against the § 3553(a) factors.”                United States v.

Montes-Pineda,    445   F.3d    375,   379    (4th    Cir.   2006)    (internal

quotation marks and citation omitted), cert. denied, 127 S. Ct.

3044 (2006).    Caldwell has failed to demonstrate his sentence was

unreasonable.    Id.




                                    - 3 -
            Finally,   we    find    Caldwell’s    claims   of   prosecutorial

misconduct without foundation.         Accordingly, we affirm Caldwell’s

convictions and sentence.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 4 -